DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 13-15, 17, 19-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method for presenting videos related to a common subject, the method comprising:
receiving, using a hardware processor, a video that has been uploaded by a user to a video sharing platform;
determining, using the hardware processor, identifying information for association the video with a video game from a plurality of video games and a category from a plurality of categories, wherein the identifying information includes metadata that was inputted by the user, metadata generated from a content portion of the video, and information related to other videos that are in a playlist of videos with the received video;
determining, using the hardware processor, a likelihood that the video is relevant to each category in the plurality of categories based on the identifying information;
associating, using the hardware processor, the video with a video game and a category based on the determined likelihood;
receiving, using the hardware processor, a corpus of videos related to a variety of subjects that are available from [[a]] the video sharing platform;
classifying, using the hardware processor, the corpus of videos related to the variety of subjects that are available from the video sharing platform to identify a plurality of videos related to the video game, wherein each video from the plurality of videos is identified as being related to the video game in response to determining that at least a subset of the plurality of videos are included in the playlist of videos classified as associated with the video game;
selecting, for each of a plurality of categories, from the plurality of videos, a first subset of videos that includes one or more videos relevant to that category, wherein one of the plurality of categories includes videos that are currently being live streamed in which users are playing the video game;
selecting, from the plurality of videos, a second subset of popular videos that includes one or more videos based on popularity of each of the plurality of videos, wherein the popularity of each of the plurality of videos corresponds to a number of requesting users that provided an indication of enjoying that video;
receiving a request from a user device to present a user interface including representations of videos related to the video game;
determining videos that are relevant to the user device from which the request was received based on user subscription information for a user associated with the user device, wherein the user subscription information indicates that the user has subscribed to a plurality of channels on which each of the relevant videos has been uploaded, wherein each of the plurality of channels contains a collection of user-selected video content associated with other users of the video sharing platform;
in response to receiving the request to present the user interface, selecting a third subset of videos that includes one or more of the videos based on the user subscription information;
causing the user device to present the user interface having a plurality of portions including at least a first portion that includes representations of videos relevant to a first of the plurality of categories that includes videos that are currently being live streamed in which users are playing the video game from the first subset of videos, a second portion that includes representations of videos selected based on popularity from the second subset of videos, and a third portion that includes representations of videos selected based on the user subscription information from the third subset of videos, wherein the user interface allows a user of the user device to select user interface elements to switch between the first portion, the second portion, and the third portion;
receiving a request to present a video selected via the user interface; and 
causing the user device to present the requested video.
Perlman et al. (US 2016/0030841), Mason et al. (US 2016/0127795), Lampe et al (US 2015/0141140), Kegel (US 2015/0020126), and Miura et al. (US 2013/0260896) are the closest prior art relating to the Applicant's claimed invention. 
Perlman discloses methods for hosting and operating a twitch service and systems are provided. One method includes running a twitch video game or real-time application at a hosting service center. The twitch video game or real-time application is configured to be played or used by a user on a client device remote to the hosting service center via compressed streaming interactive video. The hosting service center processes input received from the user, wherein the compressed streaming interactive video is compressed with a worst-case, round-trip latency from a user control input to display of a response to the user control input on the client device of the user. The method further includes broadcasting the twitch action video game or real-time application in one or more streams of real-time compressed digital video from the hosting service center to one or more viewing client devices over the Internet. The method also includes selectively overlaying, by the hosting service center, feedback data (e.g., text, comments, audio, etc.) from one or more of the viewing client devices onto the one or more streams of real-time compressed digital video.
Mason discloses a method providing searchable streaming video broadcasts via an interactive media server, the interactive media server generates a live broadcast video stream for each of a plurality of interactive media sessions and a video provider server providing a connection to the live broadcast video stream for viewing, the method comprising receiving an interactive media events stream for each interactive media session from the interactive media server, generating statistics data for each interactive media session based upon the events stream, and generating a searchable index of a directory of the live broadcast video streams, the searchable index including a plurality of entries, each entry including (a) a link to the live broadcast video stream for a corresponding interactive media session provided by the video provider server, and (b) metadata associated with the corresponding interactive media session, the metadata generated based upon the statistics data for the corresponding interactive media session.
Lampe discloses example apparatus and methods that facilitate providing a user-defined channel that presents content from, for example, a virtual video playlist. The playlist may include raw or edited dips of user-generated video content (e.g., video game highlights, smart phone recordings). The clips may be edited with sound, text, graphics, special effects or in other ways and then organized into the playlist. The playlist may be organized to facilitate presenting a collection of clips as a continuous show. For example, a user may produce a playlist of goals scored in their favorite video game. The highlights may be of goals scored by the user, in which case the video may come from the user's device, or of goals scored by other players, in which case the video may come from another users device or playlist. Playback of the playlist may be manipulated with respect to order, frequency, or other parameters.
Kegel discloses user interaction data is heuristically processed to determine its usefulness to a remote recommender system. The data is ranked according it its likely ability to indicate a user preference towards a particular content item. The amount of data sent to the recommender system can then be limited to data records falling in a predetermined range of usefulness. A controller may be provided to determine what range is necessary so that the minimum amount of training data is provided to the recommender system to drive the recommender system's performance towards a set level.
Miura discloses a method for sharing recorded gameplay to a social graph is provided. Video of a user's gameplay is recorded during an active state of a gameplay session. A command is received to initiate a sharing operation during the active state of the gameplay session. In response to receiving the command, a paused state of the gameplay session is entered and a sharing interface is presented. Input received via the sharing interface is processed to determine a user-defined selection of the recorded video. The user-defined selection of the recorded video is shared to a social graph of the user, and the active state of the gameplay session is resumed.
The prior art do not disclose or render obvious the amended features.


a hardware processor that is programmed to:
receive a video that has been uploaded by a user to a video sharing platform:
determine identifying information for association the video with a video game from a plurality of video games and a category from a plurality of categories, wherein the identifying information includes metadata that was inputted by the user, metadata generated a content portion of the video, and information related to other videos that are in a playlist of videos with the received video;
determine a likelihood that the video is relevant to each category in the plurality of categories based on the identifying information:
associate the video with a video game and a category based on the determined likelihood;
receive a corpus of videos related to a variety of subjects that are available from the video sharing platform;
classify the corpus of videos related to the variety of subjects that are available from the video sharing platform to identify a plurality of videos related to the video game, wherein each video from the plurality of videos is identified as being related to the video game in response to determining that at least a subset of the plurality of videos are included in the playlist of videos classified as associated with the video game;
select, for each of a plurality of categories, from the plurality of videos, a first subset of videos that includes one or more videos relevant to that category, wherein one of the plurality of categories includes videos that are currently being live streamed in which a user is playing the video game;
select from the plurality of videos, a second subset of popular videos that includes one or more videos based on popularity of each of the plurality of videos, wherein the popularity of each of the plurality of videos corresponds to a number of requesting users that provided an indication of enjoying that video;
receive a request from a user device to present a user interface including representations of videos related to the video game;
determine videos that are relevant to the user device from which the request was received based on user subscription information for a user associated with the user device, wherein the user subscription information indicates that the user has subscribed to a plurality of channels on which each of the relevant videos has been uploaded, wherein each of the plurality of channels contains a collection of user-selected video content associated with other users of the video sharing platform;
in response to receiving the request to present the user interface, select a third subset of videos that includes one or more of the videos based on the user subscription information;
cause the user device to present the user interface having a plurality of portions including at least a first portion that includes representations of videos relevant to a first of the plurality of categories that includes videos that are currently being live streamed in which users are playing the video game from the first subset of videos, a second portion that includes representations of videos selected based on popularity from the second subset of videos, and a third portion that includes representations of videos selected based on the user subscription information from the third subset of videos, wherein the user interface allows a user of the user device to select user interface elements to switch between the first portion, the second portion, and the third portion;
receive a request to present a video selected via the user interface; and 
cause the user device to present the requested video.
Perlman et al. (US 2016/0030841), Mason et al. (US 2016/0127795), Lampe et al (US 2015/0141140), Kegel (US 2015/0020126), and Miura et al. (US 2013/0260896) are the closest prior art relating to the Applicant's claimed invention. 
Perlman discloses methods for hosting and operating a twitch service and systems are provided. One method includes running a twitch video game or real-time application at a hosting service center. The twitch video game or real-time application is configured to be played or used by a user on a client device remote to the hosting service center via compressed streaming interactive video. The hosting service center processes input received from the user, wherein the compressed streaming interactive video is compressed with a worst-case, round-trip latency from a user control input to display of a response to the user control input on the client device of the user. The method further includes broadcasting the twitch action video game or real-time application in one or more streams of real-time compressed digital video from the hosting service center to one or more viewing client devices over the Internet. The method also includes selectively overlaying, by the hosting service center, feedback data (e.g., text, comments, audio, etc.) from one or more of the viewing client devices onto the one or more streams of real-time compressed digital video.
Mason discloses a method providing searchable streaming video broadcasts via an interactive media server, the interactive media server generates a live broadcast video stream for each of a plurality of interactive media sessions and a video provider server providing a connection to the live broadcast video stream for viewing, the method comprising receiving an interactive media events stream for each interactive media session from the interactive media server, generating statistics data for each interactive media session based upon the events stream, and generating a searchable index of a directory of the live broadcast video streams, the searchable index including a plurality of entries, each entry including (a) a link to the live broadcast video stream for a corresponding interactive media session provided by the video provider server, and (b) metadata associated with the corresponding interactive media session, the metadata generated based upon the statistics data for the corresponding interactive media session.
Lampe discloses example apparatus and methods that facilitate providing a user-defined channel that presents content from, for example, a virtual video playlist. The playlist may include raw or edited dips of user-generated video content (e.g., video game highlights, smart phone recordings). The clips may be edited with sound, text, graphics, special effects or in other ways and then organized into the playlist. The playlist may be organized to facilitate presenting a collection of clips as a continuous show. For example, a user may produce a playlist of goals scored in their favorite video game. The highlights may be of goals scored by the user, in which case the video may come from the user's device, or of goals scored by other players, in which case the video may come from another users device or playlist. Playback of the playlist may be manipulated with respect to order, frequency, or other parameters.
Kegel discloses user interaction data is heuristically processed to determine its usefulness to a remote recommender system. The data is ranked according it its likely ability to indicate a user preference towards a particular content item. The amount of data sent to the recommender system can then be limited to data records falling in a predetermined range of usefulness. A controller may be provided to determine what range is necessary so that the minimum amount of training data is provided to the recommender system to drive the recommender system's performance towards a set level.
Miura discloses a method for sharing recorded gameplay to a social graph is provided. Video of a user's gameplay is recorded during an active state of a gameplay session. A command is received to initiate a sharing operation during the active state of the gameplay session. In response to receiving the command, a paused state of the gameplay session is entered and a sharing interface is presented. Input received via the sharing interface is processed to determine a user-defined selection of the recorded video. The user-defined selection of the recorded video is shared to a social graph of the user, and the active state of the gameplay session is resumed.
The prior art do not disclose or render obvious the amended features.

With respect to claim 8, the prior art of record fails to disclose singly or incombination or render obvious a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for presenting videos related to a common subject, the method comprising:
receiving a video that has been uploaded by a user to a video sharing platform;
determining identifying information for association the video with a video game from a plurality of video games and a category from a plurality of categories, wherein the identifying information includes metadata that was inputted by the user, metadata generated from a content portion of the video, and information related to other videos that are in a playlist of videos with the received video;
determining a likelihood that the video is relevant to each category in the plurality of categories based on the identifying information;
associating the video with a video game and a category based on the determined likelihood;
receiving a corpus of videos related to a variety of subjects that are available from the video sharing platform;
classifying the corpus of videos related to the variety of subjects that are available from the video sharing platform to identify a plurality of videos related to the video game, wherein each video from the plurality of videos is identified as being related to the video game in response to determining that at least a subset of the plurality of videos are included in the playlist of videos classified as associated with the video game;
selecting, for each of a plurality of categories, from the plurality of videos, a first subset of videos that includes one or more videos relevant to that category, wherein one of the plurality of categories includes videos that are currently being live streamed in which a user is playing the video game;
selecting from the plurality of videos, a second subset of popular videos that includes one or more videos based on popularity of each of the plurality of videos, wherein the popularity of each of the plurality of videos corresponds to a number of requesting users that provided an indication of enjoying that video;
receiving a request from a user device to present a user interface including representations of videos related to the video game;
determining videos that are relevant to the user device from which the request was received based on user subscription information for a user associated with the user device, wherein the user subscription information indicates that the user has subscribed to a plurality of channels on which each of the relevant videos has been uploaded, wherein each of the plurality of channels contains a collection of user-selected video content associated with other users of the video sharing platform;
in response to receiving the request to present the user interface, selecting a third subset of videos that includes one or more of the videos based on the user subscription information;
causing the user device to present the user interface having a plurality of portions including at least a first portion that includes representations of videos relevant to a first of the plurality of categories that includes videos that are currently being live streamed in which users are playing the video game from the first subset of videos, a second portion that includes representations of videos selected based on popularity from the second subset of videos, and a third portion that includes representations of videos selected based on the user subscription information from the third subset of videos, wherein the user interface allows a user of the user device to select user interface elements to switch between the first portion, the second portion, and the third portion;
receiving a request to present a video selected via the user interface; and
causing the user device to present the requested video.
Perlman et al. (US 2016/0030841), Mason et al. (US 2016/0127795), Lampe et al (US 2015/0141140), Kegel (US 2015/0020126), and Miura et al. (US 2013/0260896) are the closest prior art relating to the Applicant's claimed invention. 
Perlman discloses methods for hosting and operating a twitch service and systems are provided. One method includes running a twitch video game or real-time application at a hosting service center. The twitch video game or real-time application is configured to be played or used by a user on a client device remote to the hosting service center via compressed streaming interactive video. The hosting service center processes input received from the user, wherein the compressed streaming interactive video is compressed with a worst-case, round-trip latency from a user control input to display of a response to the user control input on the client device of the user. The method further includes broadcasting the twitch action video game or real-time application in one or more streams of real-time compressed digital video from the hosting service center to one or more viewing client devices over the Internet. The method also includes selectively overlaying, by the hosting service center, feedback data (e.g., text, comments, audio, etc.) from one or more of the viewing client devices onto the one or more streams of real-time compressed digital video.
Mason discloses a method providing searchable streaming video broadcasts via an interactive media server, the interactive media server generates a live broadcast video stream for each of a plurality of interactive media sessions and a video provider server providing a connection to the live broadcast video stream for viewing, the method comprising receiving an interactive media events stream for each interactive media session from the interactive media server, generating statistics data for each interactive media session based upon the events stream, and generating a searchable index of a directory of the live broadcast video streams, the searchable index including a plurality of entries, each entry including (a) a link to the live broadcast video stream for a corresponding interactive media session provided by the video provider server, and (b) metadata associated with the corresponding interactive media session, the metadata generated based upon the statistics data for the corresponding interactive media session.
Lampe discloses example apparatus and methods that facilitate providing a user-defined channel that presents content from, for example, a virtual video playlist. The playlist may include raw or edited dips of user-generated video content (e.g., video game highlights, smart phone recordings). The clips may be edited with sound, text, graphics, special effects or in other ways and then organized into the playlist. The playlist may be organized to facilitate presenting a collection of clips as a continuous show. For example, a user may produce a playlist of goals scored in their favorite video game. The highlights may be of goals scored by the user, in which case the video may come from the user's device, or of goals scored by other players, in which case the video may come from another users device or playlist. Playback of the playlist may be manipulated with respect to order, frequency, or other parameters.
Kegel discloses user interaction data is heuristically processed to determine its usefulness to a remote recommender system. The data is ranked according it its likely ability to indicate a user preference towards a particular content item. The amount of data sent to the recommender system can then be limited to data records falling in a predetermined range of usefulness. A controller may be provided to determine what range is necessary so that the minimum amount of training data is provided to the recommender system to drive the recommender system's performance towards a set level.
Miura discloses a method for sharing recorded gameplay to a social graph is provided. Video of a user's gameplay is recorded during an active state of a gameplay session. A command is received to initiate a sharing operation during the active state of the gameplay session. In response to receiving the command, a paused state of the gameplay session is entered and a sharing interface is presented. Input received via the sharing interface is processed to determine a user-defined selection of the recorded video. The user-defined selection of the recorded video is shared to a social graph of the user, and the active state of the gameplay session is resumed.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             5/6/2021